DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1, 2, 12, 15, 16, 23, and 26 have been cancelled.
	Claims 3-11, 13, 14, 17-22, 24, 25, 27, and 28 are allowed.

Drawings
	The Drawings submitted 23 October 2014 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 3-11, 13, 14, 17-22, 24, 25, 27, and 28 are allowed for the reasons of record.  Specifically with respect to the outstanding rejections under 35 USC 101, the instant claims have been amended such that they no longer recite any steps directed to abstract ideas, as the claims are directed to method steps and a computer-implemented medical imaging system that includes storing a look up table in a computer memory; emission of radiation; scanning a patient vessel; detection of radiation; transmission of values to a display and display of image data and said values.  As such, the claim rejections are withdrawn.  
With respect to the outstanding rejections under 35 USC 102, the rejection over 8,553,832 to Camus et al. is hereby withdrawn in view of the claim amendments herein and in view of the arguments submitted by Applicant, found persuasive, at page 9 of the response filed 2 February 2021.  


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of 








/Lori A. Clow/Primary Examiner, Art Unit 1631